Title: From John Adams to William Gordon, 31 August 1777
From: Adams, John
To: Gordon, William


     
      Phil Aut 31. 1777
     
     The loss of Ty is in a train of serious enquiry. Altho this disaster for the present is grievous, yet I think it has put Burgoyne into our power, and I hope he will not be suffered to slip out of it. Mr Howe has planned his operations in such a manner, as to give us a vast advantage, both of him and Burgoyne. He is at the head of Elke about 55 miles from this city. Genl Washington is at Wilmington, about 15 miles on this side of him, with a noble army of continental troops, and a large body of militia, which is constantly and rapidly increasing. Whether the General will be compelled to depart from his Fabian System or not time will discover. A general action, successful to us is destructive to them—and even if they should be successful and keep the field, they will loose so many men, as to be crippled after it whereas I think we should be able speedily to reinforce our army, notwithstanding the panic and consternation which would follow a defeat.
    